Citation Nr: 0217638	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 
26, 1999, for an award of service connection for peptic 
ulcer disease (PUD), status post redo Billroth II 
reconstruction with roux-en-y and ventral hernia repair with 
mesh and recurrent incisional hernia.

2.  Entitlement to a disability rating in excess of 20 
percent for PUD, status post redo Billroth II reconstruction 
with roux-en-y and ventral hernia repair with mesh and 
recurrent incisional hernia, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
August 1963.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for PUD, 
with assignment of a 20 percent disability rating, effective 
from January 26, 1999. 

With respect to the claim for a higher rating for service-
connected PUD, the veteran filed a notice of disagreement 
with the RO's assignment of a 20 percent rating, thereby 
initiating, but not perfecting, an appeal.  Therefore, for 
reasons that are discussed in more detail below, the issues 
on appeal have been recharacterized as shown above.  The 
claim for a higher rating for PUD is the subject of the 
REMAND herein.


FINDINGS OF FACT

1.  The veteran abandoned his 1975 claim for service 
connection for a stomach disorder, including PUD.

2.  The veteran's claim for service connection for a stomach 
disorder, including PUD, was received on January 26, 1999.



CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 26, 1999, for the grant of service connection 
for PUD, status post redo Billroth II reconstruction with 
roux-en-y and ventral hernia repair with mesh and recurrent 
incisional hernia.
38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. 
§§ 3.158 and 3.400(b)(2)(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date claim

A.  Factual background

On February 12, 1975, the veteran submitted a formal claim 
for service connection for a stomach disorder to the RO.  He 
stated that he was treated for ulcer disease during service 
in 1955 and 1956 and from 1957 to 1963.  In response, the RO 
requested that he provide additional information, including 
the approximate dates of his treatment and the 
organizational units to which he was assigned at the time of 
his treatment.  He replied in April 1975 that he was treated 
for ulcer disease from July to November 1955 at Lowry Air 
Force Base, from June 1957 to June 1960 at Schilling Air 
Force Base, and from June 1960 to August 1963 at Forbes Air 
Force Base.  

The RO then requested the veteran's service medical records 
from the National Personnel Records Center (NPRC), enclosing 
a copy of his April 1975 statement.  Unfortunately, the NPRC 
responded in June 1975 that no records were found.  The NPRC 
also asked for additional information from the veteran, such 
as whether or not he had been hospitalized at the time of 
his in-service treatment or whether he was treated on an 
outpatient basis.  Accordingly, the RO wrote to the veteran 
in July 1975 and asked that he submit this information.  The 
RO also advised him that the information should be submitted 
as soon as possible, preferably within 60 days, and that it 
must be received within one year or benefits, if entitlement 
was established, could not be paid prior to the date of its 
receipt.    

The veteran did not respond to the RO's letter.  Instead, he 
forwarded it to a Member of Congress in October 1975.  In a 
cover letter, he stated that he had already provided this 
information to VA twice and that he felt VA should have 
these records, so that he should not have to "continue this 
repetition so many times."  In response to Congressional 
correspondence, the RO stated that by letter dated November 
5, 1975, it had forwarded the information provided by the 
veteran to the NPRC, but the NPRC requested further 
definition of the type of treatment the veteran received 
during service, i.e., hospitalization or outpatient.  The RO 
further stated that the NPRC needed this information in 
order to search for the veteran's records, which in turn 
were necessary for adjudication of his claim.  A copy of 
this letter was also provided to the veteran's 
representative. 

The next relevant correspondence from the veteran was an 
Application for Compensation or Pension requesting service 
connection for stomach problems and ulcers, received on 
January 26, 1999.  In developing this claim, the RO was 
again unable to obtain any service medical records from the 
NPRC.  However, in January 1999 the veteran submitted 
private medical records dated from 1964 to 1999 showing that 
he had ongoing gastrointestinal problems since shortly after 
his separation from service.  A December 1964 treatment 
record specifically noted his history of ulcer disease, 
diagnosed by x-ray and gastroscopic studies, during service.  
A VA doctor in March 1999 also linked the veteran's current 
ulcer disease to his active service.  

In July 1999, the RO granted service connection for PUD, 
effective from January 26, 1999.  The veteran appealed the 
effective date to the Board, saying that he felt the 
effective date should be in 1975.  He argued that his claim 
was denied in 1975 because VA could not find his service 
medical records, but that service connection was now granted 
based upon the same medical evidence that was of record in 
1975.  In short, he said that he felt that "this claim 
should have been granted in 1975 you had the same 
information but denied it then." 


B.  Legal analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect). 

As discussed below, the recent changes in the law brought 
about by the enactment of the VCAA do not have any 
application or effect on the veteran's claim for an earlier 
effective date.  However, in reaching this conclusion, it 
must be stressed that no inference should be drawn that 
there are no circumstances under which the VCAA would be 
applicable to an earlier effective date claim; it is just 
not applicable to the claim presented in this particular 
case.  Cf. Holliday v. Gober, 14 Vet. App. 280 (2001).  Even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
RO fulfilled its duties to inform and assist the veteran on 
this claim.  Accordingly, the Board can issue a final 
decision on this claim because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Here, the discussion in the 
statement of the case (SOC) issued in July 2001 informed the 
veteran of the type of evidence needed to substantiate his 
claim for an earlier effective date, as well as which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Accordingly, VA has informed him of the type of 
information and evidence necessary to substantiate his 
claim, and of who is responsible for producing evidence. 

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2002); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) 
(citing the Federal Rule of Evidence 401 defining "relevant 
evidence" as "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  There is, by law, 
no additional relevant evidence to be obtained with a claim 
for an earlier effective date involving a grant of service 
connection when an effective date of the date of receipt of 
the claim has been assigned.  As discussed more fully below, 
the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400 (2002) (emphasis 
added).  Therefore, even if evidence did exist pre-dating 
the claim that showed service connection was warranted for 
PUD, it is legally impossible to get an effective date any 
earlier than the date the claim was ultimately received.

VA has no duty to assist a claimant if there is no 
reasonable possibility that VA assistance would help 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002).  In this case, there is no possibility that any 
evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect 
on the outcome of this claim.  Therefore, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" (of which 
there is none) to the veteran resulting from this Board 
decision does not affect the merits of his claim or his 
substantive rights and, therefore, is deemed to be harmless.  
See 38 C.F.R. § 20.1102 (2002).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400 (2002).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim for service connection will be (1) the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service or (2) the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2002) (emphasis added).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002).

As indicated above, the veteran has been granted service 
connection for PUD effective January 26, 1999.  The 
pertinent issue is whether he filed a claim for service 
connection for a stomach disorder any earlier than that 
date, and, if so, whether any such claim preceded or 
followed the date on which entitlement arose.  He has stated 
that his effective date should be in 1975. 

The veteran did file a claim for service connection for a 
stomach disorder in 1975, and the RO informed him that 
additional information was needed in order to locate his 
service medical records so that action could be taken on his 
claim.  The veteran did not respond.  The regulations 
regarding abandoned claims indicate that where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158(a) 
(1975 and 2002).  After expiration of one year, further 
action will not be taken unless a new claim is received.  
Id.  Should the right to benefits be finally established, 
compensation based on such evidence shall commence not 
earlier than the date of filing the new claim.  Id.

The veteran abandoned his 1975 claim for service connection 
for a stomach disorder, including ulcer disease, when he 
failed to respond to the RO's request for additional 
information.  Individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of 
benefits.  Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  
The veteran was on notice of what was expected of him and 
failed to respond.  Due to his lack of cooperation, the RO 
was not able to adjudicate his 1975 claim, and was required 
to consider the claim abandoned.  In accordance with 
38 C.F.R. § 3.158, compensation shall commence not earlier 
than the date of filing the new claim, and the new claim for 
service connection for a stomach disorder (i.e., PUD) was 
not received until January 26, 1999.

The treatment records for the veteran showed the initial 
treatment for ulcers in 1964, with a history dating back to 
service.  However, as indicated above, the effective date 
for the grant of service connection will be date entitlement 
arose or date of claim, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).  Since the veteran's claim for 
service connection for stomach problems was received after 
the date entitlement arose, the date his claim was received 
is the proper effective date (i.e., January 26, 1999).

The Board disagrees with the veteran's contention that the 
RO denied his claim in 1975 based upon the same evidence 
that it used to grant his claim in 1999.  In 1975, there was 
absolutely no medical evidence of record showing treatment 
for or diagnosis of any gastrointestinal disorder.  Although 
the RO was still unable to obtain the veteran's service 
medical records in 1999, post-service medical evidence was 
obtained showing that he had PUD that was associated with 
his active service.  

Thus, an effective date earlier than January 26, 1999, is 
not warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  38 U.S.C.A. § 5110(a), (b)(1) (West 
1991); 38 C.F.R. §§ 3.158 and 3.400(b)(2)(i) (2002).  The 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

Entitlement to an effective date earlier than January 26, 
1999, for the grant of service connection for PUD is denied.


REMAND

Claim for a higher disability rating 

Unfortunately, remand is required in order to accord due 
process.  In the rating decision of July 1999, the RO 
granted entitlement to service connection for PUD, evaluated 
as 20 percent disabling.  The RO notified the veteran of 
this decision on August 5, 1999.  In a statement received at 
the RO on August 3, 2000, the veteran expressed disagreement 
with the 20 percent evaluation.  He specifically asked the 
RO to "reconsider the percentage."  No SOC has been provided 
on this issue, so the veteran has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating 
action of the RO, an appeal has been initiated, and the RO 
must issue an SOC, and the Board must remand that issue to 
the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In considering this issue, the RO must take into account 
that this is on appeal from the initial grant of service 
connection and that the issue should be addressed 
accordingly.  The United States Court of Appeals for 
Veterans Claims (Court) has held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in determining whether the veteran has been 
provided an appropriate SOC.  Id., at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found, and the 
distinction between disagreement with the original rating 
and a claim for an increase is important in terms of VA 
adjudicative actions.  Id.  The SOC provided to the veteran 
on the claim for a higher evaluation, on appeal from the 
initial grant of service connection for PUD, must comply 
with Fenderson in its phrasing and consideration of the 
issue on appeal.

Accordingly, this case is REMANDED for the following:

Review the veteran's claim for a higher 
evaluation for PUD, status post redo 
Billroth II reconstruction with roux-en-y 
and ventral hernia repair with mesh and 
recurrent incisional hernia, on appeal 
from the initial grant of service 
connection, and, if the determination 
remains adverse to him, furnish a 
statement of the case on this issue to him 
and his representative.  Notify them of 
the time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



